Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/377,616 filed on 7/16/21. Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/21 & 11/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,702,085 to Ponson in view of U.S. Patent 4,506,774 to Block.
Claim 1
Ponson teaches in Fig 1,
A clutch release bearing for a motor vehicle, comprising: a thrust element (e.g. 28) having an axial axis, a guide element (e.g. 2) supporting said thrust element, the guide element comprising a tubular bushing (e.g. 3) having a cylindrical external surface (e.g. 3a) and having an internal surface (e.g. surface in contact with 5), and a self-aligning sleeve (e.g. 19) comprising an annular body (e.g. 22) and a plurality of radial ribs (e.g. 20) each having a free end, the plurality of ribs extending towards the guide element from the annular body, wherein the free ends of at least a first set of the plurality of radial ribs radially contact the cylindrical external surface of the bushing (Fig.1)
Ponson however, does not explicitly disclose wherein the bushing comprises at least one opening formed on the cylindrical external surface that is configured to receive one of the plurality of radial ribs. Block however, teaches a ribbed element (e.g. 44) which is received in an opening (e.g. 46) of a bushing (e.g. 12). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of Block to have a ribbed element received in an opening to modify the bushing of Ponson for the benefit of having a simple sleeve with an interlocking tab and slot structure is used to prevent rotation and at the same time to provide a means for holding the components of the self-aligning bearing assembly in an assembled relationship (Block, Col 1, lines 30-59).
Claim 2
The clutch release bearing according to claim 1, wherein the opening is a blind opening (Block, 88, Fig 4).
Claim 10
Ponson discloses, the clutch release bearing according to claim 1, wherein the thrust element comprises a rolling bearing comprising a non-rotating ring (e.g. 9) , a rotating ring (e.g. 13) coaxial to the non-rotating ring, and a row of rolling elements (e.g. 11) mounted between the rotating ring and the non-rotating ring, the self-aligning sleeve being secured to the non-rotating ring (see Fig 1).
Claim 11
The clutch release bearing according to claim 1, wherein the guide element is non-rotating (e.g. 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,702,085 to Ponson in view of U.S. Patent 4,506,774 to Block.
Claim 3
Ponson in view of Block teaches the clutch release bearing with a thrust element, guide element, and self-aligning sleeve.
However Ponson in view of Block does not explicitly disclose that the bushing is made from a material having a rigidity greater than a rigidity of the radial ribs. It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have the bushing is made from a material having a rigidity greater than a rigidity of the radial ribs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,702,085 to Ponson in view of U.S. Patent 4,506,774 to Block in view of U.S. Patent 4,815,867 to Ladin.
Claim 4
Ponson in view of Block teaches the clutch release bearing with a thrust element, guide element, and self-aligning sleeve.
However Ponson in view of Block does not explicitly disclose wherein the free ends of a second set of the plurality of radial ribs each include a retaining lip projecting from the free end, the retaining lip being configured to cooperate with one of the at least one opening to limit angular rotation of the sleeve relative to the bushing when the second set of the plurality of radial ribs is located in the at least one opening. Ladin however, teaches a retaining lip (e.g. 23, Fig 1) which secures the rib member (e.g. 22) in an opening (e.g. 25). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of a retaining lip as taught by Ladin to modify the ribs of Ponson in view of Block for the benefit of providing a more axially compact bearing and carrier assembly for use in those applications where axial working clearance is limited (Ladin, Column 5, lines 48-55).


Claim 5
The clutch release bearing according to claim 4, wherein the clutch release bearing is shiftable from a first configuration in which none of the plurality of radial ribs is located in the at least one opening to a second configuration in which the second set of the plurality of radial ribs is located in the at least one opening (Block, Column 4, lines 53-68 & Column 5, lines 1-8, the two modes being of self-alignment and not self-aligning).

Claims 6-9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,702,085 to Ponson in view of U.S. Patent 4,506,774 to Block.
Claim 6
Ponson in view of Block teaches the clutch release bearing with a thrust element, guide element, and self-aligning sleeve.
However Ponson in view of Block does not explicitly disclose the at least one opening comprises three openings spaced evenly around a circumference of the external surface of the bushing. It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to create three openings spaced evenly around a circumference of the external surface of the bushing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co vs Benis Co., 193 USPQ 8.
Claim 7
It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have  the at least one opening comprises two openings separated by 120°, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co vs Benis Co., 193 USPQ 8.
Claim 8
It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to create at least four openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co vs Benis Co., 193 USPQ 8.
Claim 9
It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to arrange the opening to be located angularly between an adjacent pair of the plurality of ribs, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 12
The clutch release bearing according to claim 1, wherein the opening is a blind opening (e.g. 88 of Block), wherein the bushing is made from a material having a rigidity greater than a rigidity of the radial ribs (see obvious rationale of claim 3), wherein the free ends of a second set of the plurality of radial ribs each include a retaining lip projecting from the free end, the retaining lip being configured to cooperate with one of the at least one opening to limit angular rotation of the sleeve relative to the bushing when the second set of the plurality of radial ribs is located in the at least one opening (see obvious rationale of claim 4), wherein the clutch release bearing is shiftable from a first configuration in which none of the plurality of radial ribs is located in the at least one opening to a second configuration in which the second set of the plurality of radial ribs is located in the at least one opening (Block, Column 4, lines 53-68 & Column 5, lines 1-8, the two modes being of self-alignment and not self-aligning), wherein the at least one opening comprises three openings spaced evenly around a circumference of the external surface of the bushing, and wherein each of the at least one opening is located angularly between an adjacent pair of the plurality of radial ribs (see obvious rationale of claim 6 & 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659